DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28-29 recites the limitation "claim 1" in the first section of claim 28 (claim 29 depends from claim 28).  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has been cancelled by the amendments provided 4/15/2021.
Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: Independent claim 16 requires “evaluating the measurement properties of the tip based on the simulation of the tip geometry”. This limitation is fine. However, the next limitation has a problem. The limitation reads “modifying the tip geometry based on the evaluation of the measurement properties of the tip”. At this point, the tip has only been simulated-therefore, it does not in fact exist. This is underscored by the final limitation in independent claim 16, specifically “manufacturing the tip based on the modification of the tip geometry”. The issue herein lies with the modification. It is unclear how this modification is being performed. As the tip does not in fact exist as yet (there has been no manufacturing at this point), it would seem that this modification takes place within the simulation. In fact it would likewise appear that the evaluation of the tip must likewise take place within a simulation. However, the only claimed requirement for this simulation is that the “basic tip form” is simulated. The claim requires nothing else take place within the computer/simulation protocols. As such, this claim is unclear as currently written. As none of claims 17-30 clarify this issue, these claims must likewise be rejected under 35 USC 112 second paragraph.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Numbers 20120080596 and 20080154521.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881